Title: William Robeson to William Temple Frankin, 15 September 1781
From: Robeson, William
To: Franklin, William Temple


Dear sir
Nantes 15th Septr 1781
I have the Honor of Receiving your Second and friendly favour upon the Subject of Mr. Montague, some days since I answerd your first, and thinking it might Intefere with your more Important Business, I Requested my friend Mr. Mason to Carve out for this young Gentleman— I am now happy to find he has attended to your Councel—and seems to think proper to Return to me.
Had he but the Gratitude of a Savage he coud not do less, and the more Particularly after having pass’d from England to Passy at my Expence as per Account Rendred of Mr. Raymond how coud he Suggest I woud pay a farthing of Mr. Raymonds Account Unless he shoud Return to my Service tho I shoud be in Honor bound to Mr. Raymond Well knowing he had no Other View but the Serving of me. Shoud Mr. Mason be gone or Any thing prevent his Attention to this Business I will thank you Exceedingly to have him a place procured in the Publick Carriage paying his Seat to this, all Which Will be Settled by Mr. Williams together With Mr. Raymonds Account When he comes up Which Will be in a Very few days.
Mr. Raymond has a Number of Papers of Mine. I will thank him to put them in a Small and Secure Box and give them to the Boy Who Will deliver them to me Shoud you think him Safe but as they are papers of the Utmost Importance to me I Believe it woud be As Well let them Rest Untill Mr. Williams Return— I am With Most Sincere Respect Your Most Ob. Sert
Wm Robeson
 
Endorsed: Ansd 27th. Do
Notation: Capt Robeson Sept 15. 1781
